Affirm and Opinion Filed November 8, 2022




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-21-00567-CR

                       HECTOR ISMAEL MACHUCA, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 7
                                Dallas County, Texas
                        Trial Court Cause No. F-2075032-Y

                             MEMORANDUM OPINION
                      Before Justices Pedersen, III,1 Nowell, and Smith
                                 Opinion by Justice Nowell
        A jury convicted Hector Ismael Machuca of aggravated sexual assault of a

child and sentenced him to fifteen years’ confinement. In a single issue, appellant

argues the trial court erred by overruling his request for an instruction on the lesser-

included offense of indecency with a child. We affirm the trial court’s judgment.




    1
      The Honorable Leslie Osborne participated in the submission of this case; however, she did not
participate in issuance of this memorandum opinion due to her resignation on October 24, 2022. The
Honorable Bill Pedersen, III has substituted for Justice Osborne in this cause. Justice Pedersen has reviewed
the briefs and the record before the Court
                                   BACKGROUND
        The State charged appellant with aggravated sexual assault of a child in

violation of section 22.021(a)(1)(B)(i) of the penal code. The indictment alleges that

on or about March 1, 2017, appellant “did unlawfully then and there intentionally

and knowingly cause the penetration of the anus of M.M., a child, by an unknown

object, and at the time of the offense, the child was younger than fourteen years of

age.”

        The evidence shows M.M.’s mother dated and lived with appellant for nearly

seven years, and M.M. considered appellant to be her step-father. M.M. testified

appellant sexually assaulted her once or twice per week beginning when she was

nine or ten years old. M.M. recounted that when her mother would leave the house

to walk the dog, appellant would tell M.M. come into his bedroom, “put me on the

bed,” and tell her to turn around. “And he pulled my pants down, and then he put his

penis in my butt.” The State asked M.M.: “You were certain it was his penis?” And

she replied: “Yes, I was very certain.” She also was “very certain” that appellant’s

penis penetrated her anus and not her vagina. M.M. did not offer contradictory

testimony.

        M. M. also testified that she was approximately eleven years old when she

was awakened because appellant was “touching my boob. He was rubbing it in the

middle of the night.” He told her to “shush” and returned to his room.



                                         –2–
         During the charge conference, the State objected to the inclusion of a lesser-

included offense instruction on indecency with a child by contact, and, after hearing

arguments, the trial court did not include the lesser-included offense instruction in

the charge. The jury convicted appellant as charged.

                                     LAW & ANALYSIS

         In a single issue, appellant argues the trial court erred by failing to include an

instruction on the lesser-included offense of indecency with a child in the jury

charge. Appellant asserts that, if the jury had believed beyond a reasonable doubt

that he touched M.M.’s breast, then it could have convicted him of indecency with

a child. However, at trial, appellant argued that the lesser-included-offense

instruction should be included because M.M.’s testimony was unclear about whether

appellant’s penis penetrated her anus; appellant’s counsel argued at trial that M.M.

“testified both ways.” Counsel concluded that if there was no penetration, then the

offense would be indecency. Appellant did not argue at trial that he was entitled to

the lesser-included-offense instruction based on M.M.’s testimony that he rubbed

her breast. We will consider appellant’s argument as it was presented to the trial

court.

         We use a two-prong test to determine whether a defendant is entitled to an

instruction on a lesser-included offense. Hall v. State, 158 S.W.3d 470, 473 (Tex.

Crim. App. 2005); Cortez v. State, No. 05-19-00561-CR, 2020 WL 3248477, at *1

(Tex. App.—Dallas June 16, 2020, pet. ref’d) (mem. op., not designated for

                                            –3–
publication). The first prong requires us to determine whether the offense for which

the instruction was requested is a lesser-included offense of the charged offense.

Hall, 158 S.W.3d at 473; Cortez, 2020 WL 3248477, at *1. The second prong

requires us to determine whether the record contains some evidence that would

permit a rational jury to find the defendant guilty only of the lesser-included offense.

Hall, 158 S.W.3d at 473; Cortez, 2020 WL 3248477, at *1. “It is not enough that the

jury may disbelieve crucial evidence pertaining to the greater offense. Rather, there

must be some evidence directly germane to a lesser-included offense for the

factfinder to consider before an instruction on a lesser-included offense is

warranted.” Cortez, 2020 WL 3248477, at *1 (quoting Skinner v. State, 956 S.W.2d

532, 543 (Tex. Crim. App. 1997)).

      The penal code states that a person commits an offense if the person

intentionally or knowingly causes the penetration of the anus or sexual organ of a

child by any means. See TEX. PENAL CODE ANN. § 22.021(a)(1)(B)(i). In contrast, a

person commits indecency with a child if the person engages in sexual contact with

the child or causes the child to engage in sexual contact. See id. § 21.11(a)(1).

“Sexual contact” is defined as “(1) any touching by a person, including touching

through clothing, of the anus, breast, or any part of the genitals of a child; or (2) any

touching of any part of the body of a child, including touching through clothing, with

the anus, breast, or any part of the genitals of a person” when committed with the

intent to arouse or gratify the sexual desire of any person. See id. § 21.11(c).

                                          –4–
         As to the first prong of our analysis, indecency with a child is a lesser-included

offense of aggravated sexual assault of a child where both charges are based on the

same incident. Cortez, 2020 WL 3248477, at *1 (citing Evans v. State, 299 S.W.3d

138, 143 n.6 (Tex. Crim. App. 2009)). The State concedes indecency with a child by

contact can be a lesser-included offense of aggravated sexual assault of a child.

However, the State argues, the trial court properly denied appellant’s request for a

lesser-included-offense instruction because no evidence supported giving the

instruction under the second prong. We agree.

         M.M. testified she was certain appellant penetrated her anus with his penis.

No evidence was “directly germane” to the lesser-included offense, and the evidence

did not establish the lesser-included offense as a valid, rational alternative to the

charged offense. See Simms v. State, 629 S.W.3d 218, 222 (Tex. Crim. App. 2021).

Because no evidence supported giving the instruction under the second prong, the

trial court did not err by not giving the instruction. We overrule appellant’s second

issue.

                                       CONCLUSION

         We affirm the trial court’s judgment.


                                               /Erin A. Nowell//
                                               ERIN A. NOWELL
                                               JUSTICE

210567f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b)
                                            –5–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

HECTOR ISMAEL MACHUCA,                       On Appeal from the Criminal District
Appellant                                    Court No. 7, Dallas County, Texas
                                             Trial Court Cause No. F-2075032-Y.
No. 05-21-00567-CR          V.               Opinion delivered by Justice Nowell.
                                             Justices Pedersen, III and Smith
THE STATE OF TEXAS, Appellee                 participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 8th day of November, 2022.




                                       –6–